Fourth Court of Appeals
                               San Antonio, Texas
                                    August 18, 2020

                                  No. 04-19-00575-CV

                IN THE ESTATE OF CARLOS AGUILAR, DECEASED

                 From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2012-PB4-000048-L2
                       Honorable Victor Villarreal, Judge Presiding


                                    ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on July 30, 2020.




                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2020.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court